Citation Nr: 0208150	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  96-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel




INTRODUCTION

The appellant had active military service from August 1990 to 
April 1993.  His appeal comes before the Board of Veterans' 
Appeals (Board) from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  The case was remanded in 
March 1999 for the purposes of clarifying the issue and 
obtaining additional evidence from the appellant.  It was 
remanded a second time in June 2000 in another attempt to 
obtain evidence from the appellant that was deemed necessary 
for adjudication of the claim.  

A November 2001 statement from the appellant may be 
considered a new claim for a gastrointestinal disorder (see 
38 C.F.R. § 3.158 (2001)) and the matter is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  In a March 1999 Board remand and a September 1999 VA 
letter, the appellant was requested to submit information and 
evidence that was deemed necessary for adjudication of his 
claim for service connection for a gastrointestinal disorder; 
however, he did not comply.  

2.  In a June 2000 Board remand and two July 2000 VA letters, 
the appellant was again informed of the importance of 
providing information and evidence necessary to complete the 
development of his claim, and the consequences should he fail 
to provided the requested evidence.  

3.  The appellant, without adequate reason, did not respond 
to the July 2000 requests for information and evidence for 
more than a year.  


CONCLUSION OF LAW

By not responding timely to VA's requests for information and 
evidence that had been deemed necessary to make a decision 
relative to his appeal, the appellant abandoned his December 
1993 claim of entitlement to service connection for a 
gastrointestinal disorder.  38 C.F.R. § 3.158(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has gastrointestinal 
disability that is related to his period of active military 
service.  He argues that ever since his deployment aboard the 
USS Midway in Southwest Asia during the Persian Gulf War he 
has experienced stomach cramps and diarrhea approximately 
five days a week.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant was notified 
in an August 1994 rating decision, an October 1995 statement 
of the case (SOC) and supplemental statements of the case 
(SSOCs) issued in August 1996, September 1999, and September 
2001, of the evidence necessary to substantiate his claim for 
service connection for a gastrointestinal disorder, and of 
the applicable laws and regulations.  Additionally, in 
October 1995, the appellant was sent a letter informing him 
of his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, and the 
SSOCs, along with the October 1995 VA letter, adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements 
that are set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant letters in September 1996, 
April 1999, and July 2000 requesting additional evidence.  
These letters notified him of the type of evidence necessary 
to substantiate his claim, and informed him that VA would 
assist in obtaining identified records, but that it was his 
duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The record shows 
that the RO has secured the appellant's service medical 
records, VA and private medical treatment records, and copies 
of the reports of all the VA medical examinations that have 
been conducted since service.  The appellant has not 
identified any additional records that may still be 
outstanding, and he specifically indicated on his December 
1995 substantive appeal that he did not want a hearing on his 
appeal before a member of the Board.  

After the appellant perfected his claim of entitlement to 
service connection for a gastrointestinal disorder in 
December 1995, VA requested, in a September 1996 letter, that 
he furnish information and evidence that would be helpful in 
establishing the claim.  The Board remanded the claim in 
March 1999, for the purposes of having the appellate clarify 
the rationale for his claim (whether he was seeking service 
connection for gastrointestinal reflux on a direct basis or 
was seeking entitlement to service connection for 
gastrointestinal problems due to an undiagnosed illness from 
the Persian Gulf War), and submit information and evidence 
that the Board deemed important and necessary for the 
adjudication of the claim.  Review of the claims file does 
not show that he submitted any pertinent evidence or 
information pursuant to an April 1999 request to do so.  

In June 2000, the Board determined that the claim was well 
grounded, but again remanded it for the purpose of obtaining 
additional evidence from the appellant in order to permit 
proper adjudication.  In the June 2000 remand, the Board 
informed the appellant of the provisions of 38 C.F.R. 
§ 3.158(a), which states that where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen, or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned, and that 
after the expiration of one year, further action will not be 
taken unless a new claim is received.  The remand noted the 
appellant's lengthy history of failing to comply with 
requests for examinations and the submission of evidence, and 
explicitly stated that [the Board] "takes this opportunity 
to inform the veteran that his failure to respond and 
cooperate with the requests made based on this remand with 
have an adverse effect on his claim, to include that the 
claim would be considered abandoned."  

Following the June 2000 remand, the RO sent two letters in 
July 2000 to the appellant's address of record, requesting 
information and evidence that it deemed necessary for 
adjudication of the claim.  There was no reply from the 
appellate within one year.  

It must be emphasized that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also, Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Although the appellant initially pursued his appeal, 
thereafter he failed to timely submit the information and 
evidence requested by VA on several occasions, most recently 
in July 2000.  Plainly, he was continuously advised that more 
was required of him to adjudicate his claim, but he failed to 
comply.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, his claim is deemed to be abandoned under 38 
C.F.R. § 3.138(a).  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a veteran's abandonment of his claim for service connection 
based upon his failure to respond to a request for additional 
evidence could not be waived or set aside on grounds of 
alleged ignorance of regulatory requirements.  The Court in 
Morris noted that the Supreme Court had held that everyone 
dealing with the Government was charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  
The Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, the appellant was plainly on notice of the 
necessity of cooperating further with VA's efforts to 
adjudicate his claim and he did not respond.  

The veteran, in response to the supplemental statement of the 
case, indicated in November 2001 that he had lost his job and 
had been in the emergency room twice in the past year.  He 
did not explain why he ignored previous requests for evidence 
deemed necessary to complete his claim.  He did have a new 
address, but the fact that he was responding to a 
supplemental statement of the case sent to his old address 
and did not claim that he had not received correspondence 
sent to his old address (and referred to in the supplemental 
statement of the case), it is not apparent that he had not 
been receiving correspondence from VA.  Moreover, there is no 
indication that he was unaware of the need to submit the 
additional evidence or that he had any intention to submit it 
in the future.  

The Board is, of course, aware that the appellant's 
representative, The American Legion, submitted statements on 
his behalf on several occasions.  Those statements did not 
provide any information concerning the appellant's failure to 
communicate with VA when requested.  Nor did these 
presentations provide the information requested by the Board 
in its March 1999 and June 2000 remands.  These 
communications do not provide any basis for concluding that 
the appellant did not abandon his claim.  The Board hastens 
to point out that it does not believe that the appellant's 
representative was in any way remiss.  Rather, they appear to 
be laboring under the same handicap as VA, lack of 
communication from the appellant.  

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  In essence, 
a "case or controversy" involving a pending adverse 
determination that the appellant has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and therefore, 
the claim must be dismissed.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) [where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law].  

In summary, because the appellant has failed to provide 
evidence requested within one year from the date of request, 
the claim is deemed abandoned and is therefore dismissed.  

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal. Cf. Swan v. Brown, 
9 Vet. App. 450 (1996) and cases cited therein.  In this 
case, for the reasons stated below, the Board believes that 
any due process concerns have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
In the September 2001supplemental statement of the case, 
although the RO emphasized the fact that the veteran failed 
to report for VA examination, it denied the veteran's claim 
on the merits rather than as being abandoned.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein. 
The veteran, through the Board's June 2000 remand, was fully 
apprised of the consequences of his failure to comply with 
requests for examinations and submission of evidence.  He 
failed to comply with the requests for additional evidence 
and his claim is deemed to be abandoned.  Accordingly, a 
remand is not required for the RO to readjudicate the issue 
on the basis of an abandoned claim. See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the fact of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran].


ORDER

The claim of entitlement to service connection for a 
gastrointestinal disorder is deemed to be abandoned and is 
dismissed.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

